Title: To Benjamin Franklin from the Loge des Neuf Soeurs, [10 January 1780]
From: Masonic Lodge, Neuf Soeurs
To: Franklin, Benjamin


        A L’orient de paris Le 10eme jour du 11eme Mois,de L’an de la vraie lumiere 5779[January 10, 1780]
            Vénerable et T∴ C∴ f∴,
         
         Ne vous en prenez qu’à vous même de l’empressement avec lequel La Resp. Loge des IX Sœurs desire de vous posseder lors de la fête publique qu’elle doit célébrer le Samedi, 29 de ce mois, et qui serait privée sans vous de son principal ornement. Votre présence seule lui donnera un eclat, sur le quel elle a quelque droit de compter après le vœu, qu’elle vous a portè. Respectant vos grandes occupations, elle desire de vous posseder, même en se soumettant à votre silence. Que serait-ce, si elle pouvait jouir du plaisir de vous entendre? Il entre même dans l’objet de cette fête que vous puissiez vous y trouver; et si nous ne pouvons vous en dire les raisons, croyez que nous nous faisons quelque violence.
         Nous desirons vivement que vous vous rendiez à nos instances; et rien ne touchera plus vos freres qu’une complaisance, qu’ils croyent pouvoir èsperer de leurs sentimens pour vous.
        Nous sommes avec les sentimens de la plus tendre fraternitè, et par les N∴ Q∴ V∴ S∴ C∴, Vénerable et T. C. f., Vos tres humbles et tres affectionnes ff∴, Les freres composant le Comité des 9 Sœurs
         Ladixmerie 1er. orateur.
         Elie de Beaumont second orateur
         Roucher troisieme orateur
         Changeux Second Surveillant
         
        F Fain Trésorier
         L’ab. du Rouzeau secret. de la R∴ L∴ Rüe de la Bucherie
       Notation: La Dixmerie